NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Fede1'aICircuit
RAYLAND YOUNG,
Petitioner,
V.
DEPARTMENT OF HOUSING AND URBAN
DEVELOPMENT,
Respondent.
2011-3232 `
Petition for review of an arbitrator’s decision in FMCS
case no. 111228-52284-6, by MarVin J. Feldman.
ON MOTION
ORDER
Upon consideration of Rayland Young’ s unopposed
motion to amend the certified list,
IT lS ORDERED TI~IATI
The motion is granted The parties may refer to the
document omitted from the certified list and include it in
the joint appendix A copy of this order shall be for-
warded to the merits panel to inform the panel that the

YOUNG V. HUD 2
certified list omitted an Opinion and Award of Arbitra-
ti0n, United States Department of Housing and Urban
Development and American Federation of Government
Employees, Local Union No. 3701, Case N0. 10-021158-8,
before the Federa1 Mediation and Conciliation Service,
dated August 19, 2011.
FOR THE CoURT
|“|AR 0 5 2012 131 Jan H01~ba1y
Date J an Horbaly
Clerk
FlLED
. U. . CUUFlT UF APPEAl.S FOB
cc. MattheW H. Solomson, Esq. 3THE FEDEM_ C|RcUn.
Hi1lary A. Stern, Esq. . f
824 MAR 05 1012
JANHORBAlY
CLElK